Citation Nr: 0946303	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1998 to July 
2003, and from February 2004 to November 2005.  The Veteran's 
decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2006 rating decision in which the RO in 
Philadelphia, Pennsylvania, inter alia, denied service 
connection for PTSD.  In May 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the appeal to the Board.  

The Board has recharacterized the issue on the title page to 
more accurately reflect the issue adjudicated by the RO.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

In this case, service treatment records reflect  diagnoses of 
PTSD from August 2005 until the Veteran's separation from 
service in November 2005 (the same month he filed the claim 
currently on appeal).  Post-service Naval hospital records in 
November and December 2005 continue to show assessments of 
PTSD.  The Veteran was afforded a VA examination in February 
2006.  The examiner opined that, at that time, the Veteran 
did not meet the criteria of the DSM-IV (American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994))  for a diagnosis of PTSD.  Instead, 
the examiner diagnosed adjustment disorder with depressive 
features, in remission.  

While the examiner opined that the Veteran did not have PTSD 
in February 2006, he did  not address whether the Veteran met 
the criteria for PTSD sometime after service, but prior to 
February 2006; as the Naval hospital records suggest.  
Importantly, the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Simply put, if the Veteran met the 
criteria for a diagnosis of PTSD in November and December 
2005-a time frame pertinent to the current claim-service 
connection may be warranted.  The Board notes that the 
assessments of PTSD given in November and December 2005 did 
not identify any stressor, and were not supported by any 
stated rationale for the diagnosis; hence, they do not 
provide sufficient evidence upon which to award service 
connection.  . 

Under these circumstances, the Board finds that another 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for service connection (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)-particularly as regards disability 
rating and effective date-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist,, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify all 
current psychiatric disability(ies), to 
include PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and explain how 
the diagnostic criteria for the disorder 
are otherwise met.

If any other psychiatric disability is 
diagnosed, the psychiatrist should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service.  

If the Veteran does not currently meet the 
diagnostic criteria for PTSD, the examiner 
should opine whether, based on a review of 
the evidence of record, the criteria for 
PTSD were met at any point since November 
2005.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


